     Case 2:20-cv-00029-KJM-KJN Document 13 Filed 04/15/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   N. S B.,                                         No. 2:20–cv–29–KJM–KJN PS

12                      Plaintiff,                    ORDER DENYING ELECTRONIC FILING
                                                      AND GRANTING EXTENSION OF TIME
13          v.
                                                      (ECF Nos. 11, 12)
14   JOHN PASCARELLA,
15                      Defendants.
16

17          Plaintiff has moved for permission to file electronically. (ECF No. 12.) Generally, “any

18   person appearing pro se may not utilize electronic filing except with the permission of the

19   assigned Judge or Magistrate Judge.” See E.D. Cal. L.R. 133(b)(2). Plaintiff’s motion for

20   electronic case filing does not provide any good cause for deviance from the Local Rule

21   applicable to unrepresented litigants. As such, the motion is DENIED.

22          Further, plaintiff has filed a second request for an extension of time to respond to

23   defendant’s pending motions, stating he was close to obtaining counsel but needs more time to

24   finalize a retainer agreement. Finding good cause, the Court GRANTS the extension. Plaintiff

25   shall file his opposition by June 18, 2020. Defendant’s reply, if any, is due by June 25, 2020, and

26   the hearing on these motions is CONTINUED to July 2, 2020, at 10:00 a.m., in Courtroom 25.

27   Dated: April 15, 2020

28
                                                      1
